 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                  No. 2: 18-cv-2850 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    G. MODHADDAM, et al.,
15                       Defendants.
16

17   Introduction

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. This action proceeds on plaintiff’s second amended complaint filed May 14,

20   2019, against defendants Dr. Modhaddam, Dr. Bishop and Dr. Tesluk, as to plaintiff’s claim that

21   these defendants violated plaintiff’s Eighth Amendment right to adequate medical care by

22   denying plaintiff’s requests to adjust his glaucoma medications to alleviate side effects of

23   headaches, eye pain, nausea and blurred vision. (ECF Nos. 15 (second amended complaint), 28

24   (service order setting forth claims on which this action proceeds).)

25          Each defendant is represented by separate counsel.

26          Pending before the court are motions to dismiss for failure to state a claim pursuant to

27   Federal Rule of Civil Procedure 12(b)(6) filed by defendants Tesluk and Bishop. (ECF Nos. 41,

28   64.) Also pending are summary judgment motions filed by defendants Tesluk and Bishop. (ECF
                                                       1
 1   Nos. 78, 85.) For the reasons stated herein, the undersigned recommends that the pending

 2   summary judgment motions be granted. Based on this recommendation, the motions to dismiss

 3   are vacated.

 4   Legal Standard for Summary Judgment

 5          Summary judgment is appropriate when it is demonstrated that the standard set forth in

 6   Federal Rule of Civil Procedure 56 is met. “The court shall grant summary judgment if the

 7   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

 8   judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 9                    Under summary judgment practice, the moving party always bears
                    the initial responsibility of informing the district court of the basis
10                  for its motion, and identifying those portions of “the pleadings,
                    depositions, answers to interrogatories, and admissions on file,
11                  together with the affidavits, if any,” which it believes demonstrate
                    the absence of a genuine issue of material fact.
12

13   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting then-numbered Fed. R. Civ. P.

14   56(c)). “Where the nonmoving party bears the burden of proof at trial, the moving party need

15   only prove that there is an absence of evidence to support the non-moving party’s case.” Nursing

16   Home Pension Fund, Local 144 v. Oracle Corp. (In re Oracle Corp. Sec. Litig.), 627 F.3d 376,

17   387 (9th Cir. 2010) (citing Celotex Corp., 477 U.S. at 325); see also Fed. R. Civ. P. 56 advisory

18   committee’s notes to 2010 amendments (recognizing that “a party who does not have the trial

19   burden of production may rely on a showing that a party who does have the trial burden cannot

20   produce admissible evidence to carry its burden as to the fact”). Indeed, summary judgment

21   should be entered, after adequate time for discovery and upon motion, against a party who fails to

22   make a showing sufficient to establish the existence of an element essential to that party’s case,

23   and on which that party will bear the burden of proof at trial. Celotex Corp., 477 U.S. at 322.

24   “[A] complete failure of proof concerning an essential element of the nonmoving party’s case

25   necessarily renders all other facts immaterial.” Id. at 323.

26          Consequently, if the moving party meets its initial responsibility, the burden then shifts to

27   the opposing party to establish that a genuine issue as to any material fact actually exists. See

28   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to
                                                        2
 1   establish the existence of such a factual dispute, the opposing party may not rely upon the

 2   allegations or denials of its pleadings, but is required to tender evidence of specific facts in the

 3   form of affidavits, and/or admissible discovery material in support of its contention that such a

 4   dispute exists. See Fed. R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party

 5   must demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome

 6   of the suit under the governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 7   (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

 8   1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could return

 9   a verdict for the nonmoving party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

10   (9th Cir. 1987), overruled in part on other grounds, Hollinger v. Titan Capital Corp., 914 F.2d

11   1564, 1575 (9th Cir. 1990).

12          In the endeavor to establish the existence of a factual dispute, the opposing party need not

13   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

14   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

15   trial.” T.W. Elec. Serv., 809 F.2d at 630. Thus, the “purpose of summary judgment is to ‘pierce

16   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

17   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963

18   amendments).

19          In resolving a summary judgment motion, the court examines the pleadings, depositions,

20   answers to interrogatories, and admissions on file, together with the affidavits, if any. Fed. R.

21   Civ. P. 56(c). The evidence of the opposing party is to be believed. See Anderson, 477 U.S. at

22   255. All reasonable inferences that may be drawn from the facts placed before the court must be

23   drawn in favor of the opposing party. See Matsushita, 475 U.S. at 587; Walls v. Central Costa

24   County Transit Authority, 653 F.3d 963, 966 (9th Cir. 2011). Nevertheless, inferences are not

25   drawn out of the air, and it is the opposing party’s obligation to produce a factual predicate from

26   which the inference may be drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224,

27   1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to demonstrate a

28   genuine issue, the opposing party “must do more than simply show that there is some
                                                         3
 1   metaphysical doubt as to the material facts. . . . Where the record taken as a whole could

 2   not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for

 3   trial.’” Matsushita, 475 U.S. at 586 (citation omitted).

 4          By contemporaneous notice provided on October 26, 2020 (ECF No. 60), plaintiff was

 5   advised of the requirements for opposing a motion brought pursuant to Rule 56 of the Federal

 6   Rules of Civil Procedure. See Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1998) (en banc);

 7   Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988).

 8   Plaintiff’s Claims

 9          The undersigned sets forth the allegations in the second amended complaint against

10   defendants Bishop and Tesluk. (ECF No. 15.) Plaintiff alleges that defendant Bishop is

11   employed as a medical doctor at the Cedar Eye Center in Placerville, California. (Id. at 3.)

12   Plaintiff alleges that defendant Tesluk is a medical doctor employed at the Surgery Center in

13   Modesto, California. (Id.)

14          Plaintiff alleges that he suffers from glaucoma. (Id. at 7.) Plaintiff alleges that defendants

15   Bishop and Tesluk denied his requests to adjust his glaucoma medication to alleviate the side

16   effects of the medication. (Id. at 9.) Plaintiff describes the side effects of his glaucoma

17   medication as nausea, eye pain, headaches and blurred vision. (Id.)

18          Plaintiff also alleges that he refused defendants’ recommendation for eye surgery on his

19   left eye. (Id.) Plaintiff alleges that the surgery would only reduce his eye pressure and not his

20   eye pain. (Id.) Plaintiff alleges that even after surgery, he would still require medication. (Id.)

21          Plaintiff alleges that defendant Bishop examined him on December 5, 2016, and August 8,

22   2017. (Id. at 10.) On December 5, 2016, defendant Bishop recommended surgery. (Id.)

23   Defendant Bishop also recommended that plaintiff continue “maximum meds.” (Id.)

24          On August 8, 2017, plaintiff complained to defendant Bishop about the side effects of his

25   medication, including nausea. (Id.) Defendant Bishop again recommended surgery and that

26   plaintiff “continue maximum meds.” (Id. at 11.)

27          On September 25, 2017, defendant Tesluk examined plaintiff. (Id.) Plaintiff complained

28   about the side effects of his medication, including nausea and headaches. (Id.) Plaintiff declined
                                                         4
 1   defendant Tesluk’s recommendation for surgery. (Id.) Defendant Tesluk recommended that

 2   plaintiff continue his “current eyedrops” and return in three months for a follow-up visit. (Id. at

 3   12.)

 4   Legal Standard for Eighth Amendment Claim

 5          The Eighth Amendment is violated only when a prison official acts with deliberate

 6   indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th

 7   Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th

 8   Cir. 2014); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). To state a claim a plaintiff “must

 9   show (1) a serious medical need by demonstrating that failure to treat [his] condition could result

10   in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that “the

11   defendant’s response to the need was deliberately indifferent.” Wilhelm v. Rotman, 680 F.3d

12   1113, 1122 (9th Cir. 2012) (citing Jett, 439 F.3d at 1096). “Deliberate indifference is a high legal

13   standard,” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is shown by “(a) a

14   purposeful act or failure to respond to a prisoner’s pain or possible medical need, and (b) harm

15   caused by the indifference.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). The

16   requisite state of mind is one of subjective recklessness, which entails more than ordinary lack of

17   due care. Snow, 681 F.3d at 985 (citation and quotation marks omitted).

18          “Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause of

19   action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v.

20   Gamble, 429 U.S. 97, 105-06 (1976)).

21          Further, “[a] difference of opinion between a physician and the prisoner—or between

22   medical professionals—concerning what medical care is appropriate does not amount to

23   deliberate indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th

24   Cir. 1989)). Rather, a plaintiff is required to show that the course of treatment selected was

25   “medically unacceptable under the circumstances” and that the defendant “chose this course in

26   conscious disregard of an excessive risk to plaintiff’s health.” Snow, 681 F.3d at 988 (quoting

27   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

28   ////
                                                        5
 1   Motion for Summary Judgment by Defendant Bishop

 2          In his summary judgment motion, defendant Bishop identifies plaintiff as a pretrial

 3   detainee and analyzes plaintiff’s claims under the Fourteenth Amendment. It appears that at all

 4   relevant times, plaintiff was a convicted prisoner. 1 For this reason, plaintiff’s claims are

 5   evaluated under the legal standards set forth above for claims alleging inadequate medical care in

 6   violation of the Eighth Amendment.

 7          The undersigned also clarifies that the evidence demonstrates that at all relevant times,

 8   defendant Bishop was employed as a medical doctor at the Cedar Eye Center in Placerville,

 9   California. (ECF No. 78-2 at 4, 7.) Defendant Bishop’s reports indicate that plaintiff’s primary

10   care physician at California State Prison-Sacramento (“CSP-Sac”) referred plaintiff to defendant

11   Bishop for treatment of glaucoma. (Id.)

12          Defendant Bishop moves for summary judgment on the grounds that his failure to adjust

13   plaintiff’s medications following his December 5, 2016, and August 18, 2017 examinations of

14   plaintiff fell within the standard of care. Defendant Bishop filed a statement of undisputed facts

15   that is largely based on the declaration of his expert, Dr. Chang. (ECF Nos. 78-1, 78-2.) The

16   undersigned sets forth Dr. Chang’s declaration herein:

17                  1. I am a physician licensed to practice in the State of California. I
                       obtained my medical degree from the University of Missouri,
18                     Kansas City School of Medicine in 2002. In 2003, I completed
                       a post-doctoral research fellowship in Optical Coherence
19                     Tomography at the Bascom Palmer Eye Institute. In 2004, I
                       completed an internship at the Evanston Northwestern Hospital.
20                     From 2004 to 2007, I completed a residency in ophthalmology in
                       Washington University St. Louis. In 2009, I completed a
21                     fellowship at the University of Miami, Bascom Palmer Eye
                       Institute. From 2009 to 2020, I was an assistant professor of
22                     ophthalmology at Stanford University. From 2020 to present, I
                       have been an associate professor of ophthalmology at Stanford
23                     University. I am a fellow in the American Academy of
                       Ophthalmology. For a more complete outline of credentials, a
24                     true and correct copy of my curriculum vitae is attached hereto
                       as Exhibit A.
25
                    2. I am familiar with the standard of care for physicians who
26                     practice in the field of ophthalmology. I have cared for thousands
27
     1
      The order directing service on defendants directed this action to proceed on plaintiff’s Eighth
28   Amendment claim. (ECF No. 28 at 1.)
                                                     6
 1      of patients with glaucoma. I was asked to comment on the
        standard of care with respect to Dr. Douglas Bishop’s care and
 2      treatment of Condalee Morris. I was also asked to comment on
        whether any act or omission by Dr. Bishop was a substantial
 3      factor in causing Mr. Morris’ alleged harm.

 4   3. In preparation for my evaluation of the issues in this case, I have
        reviewed Mr. Morris’ records from Cedar Eye Center Medical
 5      Group. My review of the materials revealed the following:

 6          A. On December 5, 2016, Dr. Bishop saw Mr. Morris who
               was 40 years of age at the time. His chief complaint was
 7             for a glaucoma followup. He was compliant with drops
               in both eyes. He has last instilled drops on the morning
 8             of this visit. He presented for an intraocular pressure
               (IOP) check. He had a prior history of glaucoma in the
 9             left eye, myopia and an astigmatism.

10          B. At the time of the visit, Mr. Morris was using
               brimonidine, dorzolamide, latanoprost and timolol
11             maleate. An eye examination was performed. He had no
               light perception (NLP) in his right eye. The left eye was
12             20/80. The right IOP as 27 and 29 when checked twice.
               The left IOP was 25 and 27. He was noted to have a
13             defect in both eyes. Dr. Bishop’s impressions were
               severe glaucoma in both eyes, myopia of the left eye, and
14             a regular astigmatism. His plan was to continue with the
               medications as prescribed since Mr. Morris was already
15             on the maximum topical therapy, an OCT and to return in
               3 to 4 weeks for an IOP check and an OCT. Dr. Bishop
16             also recommended a surgical intervention (a
               trabeculectomy) of the left eye which was the only seeing
17             eye.

18          C. Approximately eight months later, on August 18, 2017,
               Dr. Bishop saw Mr. Morris for a followup visit regarding
19             his high IOP and surgical recommendation. Mr. Morris
               stated he was compliant with the drops, but he was having
20             side effects. He had nausea after using brimonidine and
               occasionally had headaches. He felt he was not getting
21             proper care. He wanted to discuss a trabeculectomy
               which was mentioned at the last visit. Dr. Bishop
22             performed a physical examination and noted the left IOP
               was 19 and the right IOP was 15. Dr. Bishop again
23             recommended surgical treatment. He said if Mr. Morris
               did not get surgical treatment, he would lose vision in his
24             left eye. He recommended using the medication. Dr.
               Bishop referred Mr. Morris to a glaucoma specialist to
25             consider surgical treatment to lower the pressure. Dr.
               Bishop stressed the importance of following through with
26             his recommendations as Mr. Morris had failed to follow
               through with the previous surgical recommendations. In
27             the meantime, Mr. Morris was told to utilize the drops as
               prescribed.
28
                                        7
 1                   4. I have considered Mr. Morris’ allegations that Dr. Bishop was
                        negligent and refused to adjust medications to alleviate side
 2                      effects of headaches, eye pain, nausea and blurred vision. I have
                        also considered the allegations that Dr. Bishop’s acts or
 3                      omissions were a substantial factor in causing Mr. Morris’
                        alleged harm. Based upon my review of the records, my
 4                      knowledge, education, training and experience, it is my opinion
                        that Dr. Bishop was within the standard of care at all times. In
 5                      other words, Dr. Bishop was not negligent and did not fall below
                        the standard of care in his care and treatment of Mr. Morris. In
 6                      addition, I am also of the opinion that no act or omission by Dr.
                        Bishop was a substantial factor in causing Mr. Morris’ alleged
 7                      harm.

 8                   5. I base my opinions on the information I have reviewed in this
                        case, my education, my training and many years of experience
 9                      and the following:

10                           A. During the initial visit, Dr. Bishop examined Mr. Morris
                                and noted he had an uncontrolled IOP. Mr. Morris
11                              complained of headaches and dry eye, which are common
                                complaints with glaucoma drops.              Dr. Bishop
12                              appropriately     managed       the    medications  and
                                recommended a trabeculectomy and told Mr. Morris to
13                              return in three to four weeks. The management and
                                recommendation appear to be done to control the high
14                              IOP and the side effects from the medications that Mr.
                                Morris complained of.
15
                             B. Mr. Morris did not return to Dr. Bishop’s office for eight
16                              months. Dr. Bishop noted the IOP had come down and
                                again told Mr. Morris to see a surgeon regarding the
17                              trabeculectomy. Mr. Morris did not return after that visit.
                                At that point, Dr. Bishop did not need to readjust the
18                              medications as it was appropriate to refer Mr. Morris to a
                                surgeon for further care.
19

20   (ECF No. 78-2 at 14-17.)

21           Plaintiff filed a one-page opposition to Bishop’s summary judgment motion. (ECF No.

22   90.) In his unverified opposition, plaintiff states that eight months after the first visit, plaintiff

23   saw defendant Bishop on August 18, 2017 for a follow-up visit regarding his high IOP and

24   surgical recommendation. (Id. at 1.) Plaintiff stated that he was having side effects including

25   nausea and headaches. (Id.) Plaintiff wanted to discuss a trabeculectomy. (Id.) Plaintiff and

26   defendant Bishop discussed readjusting the medication due to the side effects. (Id.)

27           The undersigned finds that plaintiff’s unverified opposition contains no admissible

28   evidence.
                                                          8
 1          Based on Dr. Chang’s unopposed expert opinion, set forth in the declaration above, the

 2   undersigned does not find that defendant Bishop acted with deliberate indifference when he failed

 3   to adjust plaintiff’s eyedrop medications following the December 5, 2016, and August 18, 2017

 4   examinations based on plaintiff’s complaints of side effects. In his declaration, Dr. Chang opines

 5   that following the December 5, 2016 examination, defendant Bishop acted within the standard of

 6   care by recommending a trabeculectomy, telling plaintiff to return in three to four weeks and

 7   maintaining plaintiff’s medications because plaintiff’s IOP was uncontrolled and plaintiff

 8   presented common complaints regarding the side effects of the glaucoma drops. 2 Dr. Chang

 9   opines that defendant Bishop acted within the standard of care on August 18, 2017, when he

10   referred plaintiff to a surgeon and maintained plaintiff’s medications. 3 Dr. Chang indicates that

11   defendant Bishop acted within the standard of care when he determined that the surgeon should

12   decide whether plaintiff’s medications should be adjusted. The undersigned also observes that

13   there is no evidence in the record that plaintiff’s side effects were particularly severe.

14          Dr. Chang does not directly address whether defendant Bishop could have treated

15   plaintiff’s side effects from the eyedrops, i.e., headaches and nausea, other than by reducing the

16   dosage of the eyedrops. However, assuming that defendant Bishop could have prescribed some

17   medication to treat the side effects, the undersigned does not find defendant Bishop’s failure to

18   prescribe medication to treat the side effects on the two occasions he examined plaintiff amounted

19   to deliberate indifference. 4 See Toussaint v. McCarthy, 801 F.2d 1080, 1112 (9th Cir. 1986),

20
     2
       In his declaration, Dr. Chang states that plaintiff was 40 years old at the time of defendant
21   Bishop’s examination of plaintiff. In a letter dated September 25, 2017, defendant Tesluk states
22   that plaintiff was 52 years old on the date of his examination of plaintiff. (ECF No. 85-5 at 15.)
     The undersigned cannot determine plaintiff’s age during the relevant time because plaintiff’s date
23   of birth is blacked out on the medical records submitted by both defendants. However, the
     differences in plaintiff’s age reported in Dr. Chang’s declaration and defendant Tesluk’s letter is
24   not material.
25   3
        Plaintiff does not claim, nor is there any evidence in the record, that defendant Bishop had any
26   role in the delay in plaintiff’s return for a follow-up visit following the December 5, 2016
     examination.
27
     4
        In the original and first amended complaints, plaintiff alleged that defendants denied his
28   request for medical marijuana to treat pain and nausea caused by the medications he took to treat
                                                       9
 1   abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 482-83 (1995) (“Plaintiff’s

 2   citation to isolated occurrences of neglect do not amount to a constitutional violation.”);

 3   O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990) (“Plaintiff alleges that defendants exhibited

 4   deliberate indifference to his serious medical needs in violation of the Eighth and Fourteenth

 5   Amendments by repeatedly failing to satisfy his requests for aspirins and antacids to alleviate his

 6   ‘headaches, nausea and pains.’ [Footnote omitted.] Such isolated occurrences of neglect do not

 7   amount to a constitutional violation.”).

 8          For the reasons discussed above, the undersigned recommends that defendant Bishop’s

 9   summary judgment motion be granted.

10   Motion for Summary Judgment by Defendant Tesluk

11          Defendant Tesluk moves for summary judgment on the grounds that he did not act with

12   deliberate indifference to plaintiff’s serious medical needs when he failed to adjust plaintiff’s

13   medications following the September 25, 2017 examination. At the outset, the undersigned

14   observes that the evidence demonstrates that at all relevant times, defendant Tesluk was

15   employed as a medical doctor at the Modesto Eye Surgery Medical Group in Modesto, California.

16   (ECF No. 85-5 at 15.) The evidence demonstrates that Dr. Chaiken at CSP-Sac referred plaintiff

17   to defendant Tesluk for a consultation regarding plaintiff’s glaucoma, likely based on defendant

18   Bishop’s recommendation that plaintiff consult with a surgeon. (Id.)

19          Defendant Bishop filed a statement of undisputed facts that is largely based on the

20   declaration of his expert, Dr. Stamper. (ECF Nos. 85-2, 85-4.) The undersigned herein sets forth

21   Dr. Stamper’s declaration in relevant part, noting that Dr. Stamper’s education and experience are

22   set forth in paragraphs 1-7 of his declaration. (ECF No. 85-4 at 1-4.)

23                  9. Based on my review of the pertinent medical records, and other
                    documents mentioned above relating to the care and treatment
24                  Condalee Morris received from Dr. Tesluk on September 25, 2017, I
                    understand the pertinent medical chronology to be as follows:
25

26
     glaucoma. (See ECF No. 13 at 1.) The court dismissed this claim on the grounds that the failure
27   to provide medical marijuana to a prisoner does not state an Eighth Amendment claim. (ECF
     Nos. 13, 16.) In the second amended complaint, plaintiff’s claim that defendants failed to “treat”
28   the side effects from his eyedrops may be an attempt to reallege this previously dismissed claim.
                                                      10
 1   A. On September 25, 2017, Condalee Morris presented at the office
     of Dr. Tesluk for evaluation of his glaucoma. Mr. Morris gave an 8
 2   year history of glaucoma, and explained that he had previous laser
     trabeculoplasty on two or three separate occasions. Mr. Morris also
 3   reported that he lost vision in his right eye in 2012, and complained
     of headaches, blurred vision, eye soreness, floaters and redness in his
 4   eyes. At the time of his visit, Mr. Morris was administering
     latanoprost eyedrops one time per day in both eyes, and dorzolamide,
 5   brimonidine, and timolol eyedrops three times a day in both eyes to
     control his glaucoma. The medical chart notes that Mr. Morris
 6   complained of side effects from his eyedrop medications including
     nausea and headaches.
 7
     B. On examination, the visual acuity was noted in Mr. Morris’
 8   medical chart as no light perception in the right eye, and 20/40 in the
     left eye. The medical chart further notes that the eye pressures were
 9   17 in each eye. Mr. Morris stated that his goal was to keep his eye
     pressures at 14 or below. The slit-lam exam showed a 1-2+ nuclear
10   sclerotic cataract in each eye. Ophthalmoscopy showed severe optic
     disc cupping with a cup-to-disk ratio of 0.95 in the right eye and 0.9
11   in the left eye. Dr. Tesluk’s charted impression was advanced
     glaucoma in the left eye and blindness in the right eye. Dr. Tesluk
12   recommended that Mr. Morris undergo a trabeculotomy with
     implantation of an aqueous shunt to lower the eye pressure in the left
13   eye. However, Mr. Morris refused to undergo the surgical
     intervention recommended by Dr. Tesluk. The plan was for Mr.
14   Morris to continue with his eyedrop medications as prescribed since
     he was already on the maximum topical therapy, and return for a
15   follow-up visit in three months with optic disc photography or earlier
     if Mr. Morris reconsidered his decision on surgery.
16
     10. It is my understanding that Mr. Morris is claiming that Dr. Tesluk
17   was deliberately indifferent to his serious medical needs in violation
     of his Civil Rights under the Eighth Amendment. Specifically, I
18   understand Mr. Morris is claiming that Dr. Tesluk refused to adjust
     his eyedrop medications to alleviate side effects of headaches and
19   nausea, and failed to respond to his complaints of pain. I have also
     considered Mr. Morris’ claim that Dr. Tesluk’s acts or omissions to
20   act caused him damages in this case.

21   11. Based on my review of the pertinent medical records and other
     documents and evidence relating to Condalee Morris during his care
22   and treatment by Dr. Tesluk, as well as upon the entirety of my
     education, background, training and years of experience as an
23   Ophthalmologist and glaucoma specialist, it is my professional
     medical opinion that all of the care and treatment Mr. Morris
24   received from Dr. Tesluk in connection with the September 25, 2017
     ophthalmic consultation concerning Mr. Morris’ glaucoma, met the
25   applicable standard of care for an Ophthalmologist practicing under
     like circumstances, and there were no negligent acts or omissions to
26   act on the part of Dr. Tesluk which were a cause of damages to Mr.
     Morris.
27
     12. The care and treatment provided to Mr. Morris by Dr. Tesluk in
28   connection with his glaucoma consultation and subsequent
                                        11
 1   recommendation that he continue with his eyedrop medications as
     prescribed since Mr. Morris refused to undergo a glaucoma operation
 2   to lower the eye pressure in the left eye, met the standard of care in
     every particular. In fact, at the time of his visit with Dr. Tesluk, Mr.
 3   Morris was already on the maximum amount of eyedrop medications
     to control his eye pressures, and will likely continue to suffer further
 4   vision loss in his left eye without the glaucoma surgery
     recommended by Dr. Tesluk.
 5
     13. In September of 2017, when Mr. Morris visited Dr. Tesluk for
 6   an ophthalmic consultation, he presented with an eight year history
     of glaucoma which had already claimed the vision in his right eye.
 7   Mr. Morris had complaints of headaches, blurred vision, eye
     soreness, floaters and redness in his eyes, and side effects of nausea
 8   and headaches from his eyedrop medications. Mr. Morris underwent
     several laser trabeculoplasty procedures in the past to control his eye
 9   pressures, and was on the maximum amount of eyedrop medications
     to control his eye pressures. His visual acuity was measured as 20/40
10   in the left eye, and his eye pressures were 17 which were above his
     stated goal of keeping his eye pressure at 14. Ophthalmoscopy
11   showed severe optic disc cupping with a cup-to-disk ratio of 0.95 in
     the right eye and 0.9 in the left eye. Mr. Morris’ glaucoma was not
12   adequately controlled with eyedrops, and Dr. Tesluk’s
     recommendation that Mr. Morris undergo a trabeculotomy with
13   implantation of an aqueous shunt was intended to lower the
     intraocular pressure in each eye and probably reduce his topical
14   medication burden. At the time of his presentation to Dr. Tesluk, Mr.
     Morris was exhibiting a significant compromise in ocular health
15   secondary to the complication of his glaucoma and resulting
     blindness in one eye and a significant risk of developing blindness in
16   the other eye without more aggressive treatment to address the
     glaucoma. Given Mr. Morris’ clinical presentation, Dr. Tesluk’s
17   recommendation of a trabeculotomy with implantation of an aqueous
     shunt in each eye, was entirely appropriate and not only met the
18   applicable standard of care but based on Mr. Morris’ lack of control
     of his glaucoma with the maximum doses of eye drops, if he wished
19   to preserve his remaining vision in his only functioning eye, surgery
     was his best alternative.
20
     14. When Mr. Morris refused to undergo a trabeculotomy to lower
21   the eye pressures in his eyes, Dr. Tesluk’s recommendation that Mr.
     Morris continue with his eyedrop medications as prescribed since he
22   was already on the maximum topical therapy, and to return for a
     follow-up visit in three months with optic disc photography or earlier
23   if Mr. Morris reconsidered his decision on surgery, was entirely
     appropriate and met the applicable standard of care. At the time Mr.
24   Morris visited Dr. Tesluk for a glaucoma consultation, he had already
     undergone selective laser trabeculoplasty on three separate occasions
25   (and, therefore, was unlikely to benefit from further laser therapy),
     was on the maximum amount of eyedrop medications, lost all the
26   vision in his right eye, and presented with advanced stage glaucoma
     in his left eye. In my experience, one of the surgeries which has the
27   most effectiveness in achieving a lasting lowering of the eye pressure
     is the implantation of an aqueous shunt. However, Mr. Morris
28   refused to undergo the recommended glaucoma surgery. Thus,
                                        12
 1                 reducing or adjusting the amount of eyedrop medications prescribed
                   to Mr. Morris, which was the maximum topical therapy, would cause
 2                 his eye pressures to rise and likely cause further vision loss or total
                   blindness in his left eye. Given the refusal to undergo surgery, the
 3                 recommendation to continue on the maximum dose of medications
                   was appropriate in order to attempt to address the elevated pressures
 4                 which were placing Mr. Morris’ remaining vision at risk. It would
                   not have been reasonable from a treatment perspective to recommend
 5                 that Mr. Morris stop taking his medication as that was the only
                   treatment option remaining in light of his refusal to undergo surgery.
 6                 Further, just as Mr. Morris rejected the recommendation for surgery,
                   he was free to make his own decision on whether or not to take the
 7                 recommended medications.

 8                 15. It is my further opinion that, to a reasonable medical probability,
                   there was no negligent act or omission to act on the part of Dr. Tesluk
 9                 which caused Mr. Morris any damages in this case. My review of
                   Mr. Morris’ medical records and other pertinent documents
10                 demonstrates that Mr. Morris’ eye pressure was never elevated
                   enough to engender the type of pain he complained of during his visit
11                 with Dr. Tesluk. The highest intraocular pressure recorded in Mr.
                   Morris’ medical record was in the low thirties, which is usually not
12                 symptomatic at that level. Blurred vision is a common symptom in
                   patients with advanced stage glaucoma like Mr. Morris. Headaches
13                 and eye redness are common side effects from glaucoma eyedrop
                   medications with nausea a less common but possible side effect.
14                 Floaters are a common accompaniment of normal ageing and are
                   usually not indicative of a disease state. If Mr. Morris wanted to
15                 reduce any side-effects from the use of the eyedrop medications, Dr.
                   Tesluk offered Mr. Morris the best alternative at that time which was
16                 glaucoma surgery. There is no evidence in the medical records
                   indicating Mr. Morris suffered severe pain or a serious medical
17                 problem in his eyes as a result of the eyedrop medications. Rather,
                   his documented complaints were consistent with his underlying eye
18                 pathology, and necessary prior surgical intervention. All of the care
                   and treatment provided by Dr. Tesluk was appropriate and
19                 reasonable with appropriate evaluation, reporting and recommended
                   follow-up.
20
                   16. In summary, my review of the medical records and other
21                 documents in this matter, along with my education, training and
                   experience as an Ophthalmologist, has led me to conclude that, to a
22                 reasonable medical probability, the care and treatment Mr. Morris
                   received from Dr. Tesluk in connection with Mr. Morris’ glaucoma
23                 consultation on September 25, 2017, met the applicable standard of
                   care for an Ophthalmologist practicing in like circumstances and
24                 further, there were no acts or omissions to act on the part of Dr.
                   Tesluk which were the cause of any damages to Mr. Morris.
25

26   (ECF No. 85-4 at 4-8.)

27          Plaintiff filed a one-page opposition to Tesluk’s summary judgment motion. (ECF No.

28   89.) In his unverified opposition, plaintiff describes the September 25, 2017 examination by
                                                      13
 1   defendant Tesluk, which is consistent with Dr. Stamper’s description of the examination.

 2   Plaintiff’s states that on September 25, 2017, he saw defendant Tesluk for an evaluation of his

 3   glaucoma. (Id. at 1.) Plaintiff states that the medical chart notes that plaintiff complained of side

 4   effects from his eyedrop medication including nausea and headaches. (Id.) Plaintiff then writes,

 5   “we discuss as well readjust the medication due to I suffer side effect.” (Id.)

 6          The undersigned finds that plaintiff’s unverified opposition contains no admissible

 7   evidence.

 8          Based on Dr. Stamper’s unopposed expert opinion, set forth in the declaration above, the

 9   undersigned does not find that defendant Tesluk acted with deliberate indifference when he failed

10   to adjust plaintiff’s eyedrop medication following the September 25, 2017 examination based on

11   plaintiff’s complaints of side effects. According to Dr. Stamper, reducing the eyedrop medication

12   would cause plaintiff to suffer further vision loss or total blindness. Based on plaintiff’s refusal

13   of surgery, Dr. Stamper opines that defendant Tesluk acted appropriately in continuing plaintiff’s

14   eyedrops at the maximum dose. The undersigned also observes that there is no evidence in the

15   record that plaintiff’s alleged side effects were particularly severe.

16          Dr. Stamper does not directly address whether defendant Tesluk could have treated

17   plaintiff’s alleged side effects, i.e., headaches and nausea, other than by reducing the dosage of

18   the eyedrops. However, assuming that defendant Tesluk could have prescribed some medication

19   to treat the side effects, the undersigned does not find defendant Tesluk’s failure to prescribe

20   medication to treat the side effects on the one occasion he examined plaintiff amounted to

21   deliberate indifference. See Toussaint v. McCarthy, supra; O’Loughlin v. Doe, supra.

22          For the reasons discussed above, the undersigned recommends that defendant Tesluk be

23   granted summary judgment.

24          Accordingly, IT IS HEREBY ORDERED that the pending motions to dismiss (ECF Nos.

25   41, 64) are vacated; and

26          IT IS HEREBY RECOMMENDED that:

27          1. Defendant Bishop’s motion for summary judgment (ECF No. 78) be granted; and

28          2. Defendant Tesluk’s motion for summary judgment (ECF No. 85) be granted.
                                                        14
 1          These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 6   objections shall be filed and served within fourteen days after service of the objections. The

 7   parties are advised that failure to file objections within the specified time may waive the right to

 8   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: May 6, 2021

10

11

12
     Mo2850.sj
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       15
